905 N.E.2d 370 (2009)
In the Matter of Douglas S. FOLLOWELL, Respondent.
No. 77S00-0806-DI-375.
Supreme Court of Indiana.
April 9, 2009.

ORDER REVISING PUBLISHED ORDER
The Court issued a "Published Order Approving Statement of Circumstances and Conditional Agreement for Discipline" in this case on April 9, 2009. The Court now reissues this order with the following revision: Addition of a beginning date for Respondent's suspension.
A copy of the order, as revised, is attached to this order and will also be handed-down separately. The revised order replaces in full the previously issued order. The order, as revised, will retain the original hand-down date of April 9, 2009, for all purposes.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Count I. Based on an incident on March 18, 2004, Respondent pled guilty to operating a vehicle with a BAC of .08 or more, a class C misdemeanor.
Count II. Based on an incident on April 8, 2006, Respondent pled guilty to recklessly furnishing alcoholic beverages to a minor, a class C misdemeanor.
Count III. Based on an incident on June 15, 2007, Respondent pled guilty to public intoxication, a class B misdemeanor.
Respondent has no prior discipline, he sought assistance from the Judges and Lawyers Assistance Program and other alcohol treatment providers, and he cooperated with the Commission.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer in other respects.
Discipline: The Court, having considered the submission of the parties, now APPROVES and ORDERS the following agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of 180 days, beginning June 1, 2009, with first 30 days actively served and the balance stayed subject to completion of at least 36 months of probation. The Court incorporates by reference the terms and conditions of probation set forth in the parties' Conditional Agreement, which include:
(1) Respondent shall meet all requirements of his monitoring agreement with the Judges and Lawyers Assistance Program and shall have no violations of the law or the Rules of Professional Conduct during his probation.
(2) If Respondent violates his probation, the Commission will petition to revoke his probation and request that the balance of the stayed suspension be actively served without automatic reinstatement, and that Respondent be reinstated only *371 through the procedures of Admission and Discipline Rule 23(4) and (18).
Respondent's probation shall remain in effect until such time as it is terminated pursuant to Admission and Discipline Rule 23(17.1).
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur.